Golden Phoenix Minerals, Inc. 125 East Main Street, Suite 602 American Fork, Utah 84003 October 27, 2014 United States Securities and Exchange Commission Washington, D.C. 20549 Re:Golden Phoenix Minerals, Inc. Form 10-K for Fiscal Year Ended December 31, 2013 Filed April 14, 2014 File No. 000-22905 Ladies and Gentlemen: We respectfully request an extension until November 30, 2014 to respond to your comment letter dated October 15, 2014.We are in the process of gathering the technical data to allow us to respond. Thank you, /s/ Dennis P. Gauger Dennis P. Gauger Chief Financial Officer
